DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the following recitation is unclear as to what the stroke of the piston is controlled to cause: “wherein a stroke of a piston is controlled to cause a portion where a gradient of an induced voltage when the induced voltage that is computed on the basis of a voltage command value output to the linear motor and a value of a current flowing through the winding is at a predetermined value is within a predetermined range to correspond to a top dead center and/or a bottom dead center of the stroke of the piston connected to a second end of the field element.” For purposes of examination, it is interpreted that the stroke of the piston is controlled so that top and/or bottom dead center correspond to a portion in the stroke cycle where the gradient of the induced voltage is within a predetermined range, the predetermined range 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al., JP 2003-065244.

In regard to claim 1,
Yoshida discloses a linear compressor 1, comprising: a field element having a first end connected to an elastic body 4 and including a permanent magnet 7, an armature 9 having a winding wound around a magnetic pole, and a linear motor 3 that causes the field element and the armature to reciprocate relatively in an axial direction, wherein a stroke of a piston 4 is controlled to cause a portion where a gradient (interpreted as the derivative in view of the Specification, particularly formula 2) of an induced voltage (E, fig. 2) when the induced voltage that is computed on the basis of a voltage command (V, fig. 2) value output to the linear motor 3 and a value of a current (I, fig. 2) flowing through the winding is at a predetermined value is within a predetermined range (zero crossing point as shown in fig. 2) to correspond to a top dead center and/or a bottom dead center of the stroke of the piston connected to a second end of the field element (see fig. 2, attached translation). 
In regard to claim 2,
The stroke of the piston is effectively controlled to cause a portion where the gradient of the induced voltage when the computed induced voltage is 0 V is within a predetermined range to correspond to the top dead center and/or the bottom dead center of the stroke of the piston connected to the second end of the field element (see fig. 2, top and bottom dead center occur where E=0). 

In regard to claim 6,
Yoshida discloses a linear compressor 1, comprising: a field element having a first end connected to an elastic body 4 and including a permanent magnet 7, an armature 9 having a winding wound around a magnetic pole, and a linear motor 3 that is controlled by a control system to cause the field element and the armature to reciprocate relatively in an axial direction, wherein a stroke of a piston 4 is controlled to cause a portion where a gradient (interpreted as the derivative in view of the Specification, particularly formula 2) of an induced voltage (E, fig. 2) when the induced voltage that is computed on the basis of a voltage command (V, fig. 2) value output to the linear motor 3 and a value of a current (I, fig. 2) flowing through the winding is at a predetermined value is within a predetermined range (zero crossing point as shown in fig. 2) to correspond to a top dead center and/or a bottom dead center of the stroke of the piston connected to a second end of the field element (see fig. 2, attached translation). 

In regard to claim 7,
The stroke of the piston is effectively controlled to cause a portion where the gradient, or derivative, of the induced voltage when the computed induced voltage is 0 V is within a . 

Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK HAMO/Primary Examiner, Art Unit 3746